     Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 1 of 17




 1 BONNETT, FAIRBOURN, FRIEDMAN
   & BALINT, P.C.
 2 PATRICIA N. SYVERSON (CA SBN 203111)
   600 W. Broadway, Suite 900
 3 San Diego, California 92101
   psyverson@bffb.com
 4 Telephone: (619) 798-4593

 5 Attorneys for Plaintiffs

 6 PILLSBURY WINTHROP SHAW PITTMAN LLP
   ROXANE A. POLIDORA
 7 LEE BRAND

 8 Four Embarcadero Center, 22nd Floor
   San Francisco, CA 94111-5998
 9 roxane.polidora@pillsburylaw.com
   lee.brand@pillsburylaw.com
10 Telephone: 415/983-1976

11 Attorneys for Defendant StarKist Co.

12 Additional Attorneys on Signature Page

13                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14

15
   WARREN GARDNER, et al., on Behalf of        Case No.: 19-cv-02561-WHO
16 Themselves and All Others Similarly
   Situated,                                    FURTHER JOINT CASE MANAGEMENT
17
                                                STATEMENT
18
                   Plaintiffs,                  Date: February 16, 2021
19
                                                Time: 2:00 p.m.
           v.
20                                              Place: Ctrm. 2, 17th Floor
                                                SAC filed: December 23, 2019
21
   STARKIST CO., a Delaware Corporation,        Hon. William H. Orrick
22 and DONGWON INDUSTRIES CO. LTD.,
   a South Korea corporation,
23

24
                   Defendants.
25

26

27
                          FURTHER JOINT CASE MANAGEMENT STATEMENT
28                                  CASE NO. 19-cv-02561-WHO
                                                                Error! Unknown document property name.
         Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 2 of 17


 1
                        FURTHER JOINT CASE MANAGEMENT STATEMENT
 2
            Pursuant to the Court’s May 26, 2020 Order (D.E. 105), Supplemental Standing Order for
 3
     Civil Case Management Conferences, the Standing Order for All Judges of the Northern District of
 4
     California, and Civil Local Rule 16-9, Plaintiffs Warren Gardner, Lori Myers, Angela Cosgrove,
 5
     Autumn Hessong, Robert McQuade, Colleen McQuade, James Borruso, Fidel Jamelo, Jocelyn
 6
     Jamelo, Anthony Luciano, Lori Luciano, Robert Nugent, Avraham Isac Zelig, Ken Petrovcik, Megan
 7
     Kiihne, Kathleen Miller, Tara Trojano, Jason Petrin, Amy Taylor, Heather Meyers, and Rachel
 8
     Pedraza (collectively, “Plaintiffs”) and Defendant StarKist Co. (“StarKist” and collectively with
 9
     Plaintiffs, the “Parties”), jointly submit this Case Management Statement, in advance of the Case
10
     Management Conference scheduled in this matter for February 16, 2021 at 2:00 pm.
11
        1. Jurisdiction and Service
12
            Plaintiffs allege this Court has original jurisdiction over this putative class action pursuant to
13
     28 U.S.C. §§ 1331 and 1332, and that this Court has supplemental jurisdiction over Plaintiffs’ state
14
     law claims pursuant to 28 U.S.C. § 1367. Plaintiffs filed this action in the Northern District of
15
     California on May 13, 2019 and StarKist was served on May 16, 2019.
16
            StarKist denies that Plaintiffs’ claims are eligible for class certification or that Plaintiffs are
17
     entitled to any relief, including damages, and therefore lack Article III standing. StarKist denies that
18
     Plaintiffs have Article III standing to assert their claims in federal court, but otherwise does not
19
     dispute that the Court has subject matter jurisdiction to assess Plaintiffs’ claims and has personal
20
     jurisdiction over StarKist. There are no issues with respect to venue.
21
        2. Facts
22
            a.      Plaintiffs’ Statement
23
            StarKist is the number one selling prepacked tuna brand sold in the United States. Since
24
     1990, StarKist has engaged in a pervasive advertising campaign that expressly promises consumers
25
     that its tuna is “Dolphin Safe”, including through the use of its own dolphin-safe logo on each and
26
     every StarKist tuna product it sells. StarKist has explained that its “Dolphin Safe” promise means
27

28
                                                         1

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                               3:19-cv-02561-WHO



                                                                              Error! Unknown document property name.
         Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 3 of 17


 1
     that its products are 100% “dolphin-safe” and that no dolphins were harmed in the process of
 2
     catching the tuna in StarKist products. These Dolphin Safe promises are material to consumers of
 3
     its tuna products. But these representations are false, misleading, deceptive, and unlawful under
 4
     various state consumer protection statutes, because dolphins are, in fact, killed and/or harmed by the
 5
     indiscriminate fishing methods used to catch StarKist tuna. Thus, consumers have been damaged
 6
     and StarKist has been unjustly enriched because it has profited from its unlawful, unfair, false,
 7
     misleading, and deceptive practices and advertising at the expense of Plaintiffs and Class members.
 8
            StarKist asserts its technical compliance with the DPCIA (something Plaintiffs do not
 9
     concede) as a defense. But StarKist has never used the Department of Commerce’s dolphin-safe
10
     logo as provided for in the DPCIA. It has always used its own mark and made its own dolphin safe
11
     promises to consumers. Lest there be any doubt about what StarKist intends that promise to mean
12
     to consumers, responding to this very lawsuit the day it was filed StarKist posted the following on
13
     its social media account: “StarKist is proud of our dolphin-safe policy that was adopted in April
14
     1990. We will not purchase any tuna caught in association with dolphins, and we condemn fishing
15
     methods that are known to be dangerous to them.” SAC ¶ 72. StarKist made those same statements
16
     to major news outlets that asked for a response to the lawsuit. Id. Yet, as Plaintiffs will show, the
17
     primary methods used to catch StarKist tuna (purse seine nets and long lines) are dangerous to
18
     dolphins. Far from condemning these methods, StarKist actively promotes them by purchasing the
19
     vast majority of its tuna from fishermen that use these dolphin-dangerous fishing methods.
20
            b.      StarKist’s Statement
21
            StarKist is a Pittsburgh, Pennsylvania based food company that is a leading seller of
22
     prepackaged tuna in the United States. In 1990, Congress enacted the Dolphin Protection Consumer
23
     Information Act (“DPCIA”), 16 U.S.C. § 1385, which, inter alia, set uniform national standards for
24
     labeling packaged tuna products as “dolphin safe.” The DPCIA and its implementing regulations
25
     allow for use of the Department of Commerce’s dolphin-safe logo or an alternate dolphin-safe logo,
26
     provided that StarKist—and any other seller of packaged tuna in the United States—meets certain
27

28
                                                       2

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                             3:19-cv-02561-WHO



                                                                            Error! Unknown document property name.
          Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 4 of 17


 1
     requirements before labeling a tuna product “dolphin safe,” including, for example, the requirement
 2
     that “no purse seine net was intentionally deployed on or used to encircle dolphins during the
 3
     particular voyage on which the tuna were caught and no dolphins were killed or seriously injured in
 4
     the sets in which the tuna were caught.” See, e.g., 16 U.S.C. § 1385(d)(1)(B)(i); 50 C.F.R. §
 5
     216.91(a)(1)(ii). StarKist has fully complied with all such DPCIA requirements at all times. StarKist
 6
     is also regularly subject to, and has consistently passed, the retail market spot checks of the National
 7
     Oceanic and Atmospheric Administration (“NOAA”), which determine that StarKist tuna has “met
 8
     U.S. dolphin-safe standards.”1 Indeed, those spot checks report that all StarKist tuna is caught
 9
     without targeting dolphins and that no dolphins were killed or seriously injured in catching the sets
10
     of tuna purchased by StarKist—i.e., that fishing methods like purse seining and long lining, which
11
     the DPCIA recognizes can be used in a dolphin-safe manner, were in fact used in a dolphin-safe
12
     manner.
13
             Nevertheless, Plaintiffs argue that StarKist’s “dolphin-safe” label is misleading to consumers
14
     because its tuna suppliers use fishing practices that can theoretically cause harm to dolphins.
15
     Plaintiffs’ argument fails for the simple reason that no dolphins have been targeted, killed or seriously
16
     injured in catching the tuna that StarKist actually purchases, meaning all of the tuna in StarKist’s
17
     products is dolphin safe. Plaintiffs’ challenge to a handful of StarKist non-label representations about
18
     its fishing practices is flawed for the same reasons: just because a fishing method could kill or cause
19
     harm to dolphins does not mean that any dolphins were actually killed or harmed in catching the tuna
20
     in StarKist products. In fact, no dolphins were killed or harmed in catching the tuna in StarKist
21
     products. Moreover, StarKist has never promised a dolphin-safety level higher than that required by
22
     the DPCIA, much less engaged in pervasive advertising to that effect.
23
     //
24
     //
25

26

27   1
          See https://www.fisheries.noaa.gov/national/marine-mammal-protection/brands-sampled (last
          visited January 2021).
28
                                                     3

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                              3:19-cv-02561-WHO



                                                                             Error! Unknown document property name.
         Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 5 of 17


 1
        3. Legal Issues
 2
            a.      Plaintiffs’ Statement
 3
            Plaintiffs allege that StarKist’s false, misleading, deceptive, and unlawful representations
 4
     that its tuna products are “Dolphin Safe” constitute unjust enrichment and violate California’s Unfair
 5
     Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq.; California’s Consumers Legal
 6
     Remedies Act, California Civil Code §§ 1750, et seq.; Florida’s Deceptive and Unfair Trade
 7
     Practices Act, Fla. Stat. §§ 501.201 et. seq.; New York’s General Business Law § 349; New Jersey’s
 8
     Consumer Fraud Act, N.J. Stat. § 65:8-2:10; Minnesota’s Prevention of Consumer Fraud Act, Minn.
 9
     Stat. §§ 325F.67-68, et. seq., §§ 8.31, et. seq., §§ 325D.43, et. seq.; Arizona’s Consumer Fraud Act,
10
     A.R.S. §§ 44-1521, et seq.; and Michigan’s Consumer Protection Act, Mich. Comp. Laws §§
11
     445.901, et seq. This case is likely to raise common questions of law and fact, which predominate
12
     over questions affecting individual Class members, including, but not limited to:
13
            i.      Whether StarKist’s dolphin-safe representations are false, misleading, or objectively
14
                    reasonably likely to deceive;
15
            ii.     Whether StarKist engaged in fishing practices that harmed dolphins;
16
            iii.    Whether StarKist’s alleged conduct is unlawful and constitutes violations of the laws
17
                    asserted;
18
            iv.     Whether StarKist engaged in false, misleading, and/or deceptive advertising;
19
            v.      Whether the statements made or facts omitted were material;
20
            vi.     What is the measure and amount of damages suffered by Plaintiffs and Class members,
21
                    and whether Plaintiffs and the Class are entitled to punitive damages; and
22
            vii.    Whether Plaintiffs and Class members are entitled to equitable remedies, including
23
                    disgorgement, restitution, corrective advertising, and injunctive relief.
24
            b.      StarKist’s Statement
25
            StarKist’s dolphin-safe label is factually accurate because no dolphins are killed or seriously
26
     injured in catching the tuna in StarKist’s tuna products. It is also legal because StarKist has at all
27

28
                                                        4

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                             3:19-cv-02561-WHO



                                                                            Error! Unknown document property name.
         Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 6 of 17


 1
     times complied with the DPCIA, a comprehensive federal statutory scheme intended to provide
 2
     uniform meaning to the term “Dolphin Safe” as used on the labels of packaged tuna products. Further,
 3
     the handful of non-label statements identified by Plaintiffs do not constitute promises of dolphin
 4
     safety higher than that required by the DPCIA, and cannot possibly amount to a pervasive advertising
 5
     campaign reflecting such promises. Nor can Plaintiffs demonstrate that putative class members were
 6
     generally exposed to these non-label representations.            Thus, this case is not capable of class
 7
     certification.
 8
             StarKist believes that the currently identifiable legal issues the Court needs to resolve include
 9
     the following:
10
             i.       Whether Plaintiffs state a claim by alleging that StarKist’s “dolphin-safe” label
11
                      misleads consumers because its tuna suppliers use fishing methods that can
12
                      theoretically cause harm to dolphins when no dolphins have been killed or seriously
13
                      injured in catching the tuna that StarKist actually purchases from its suppliers and sells
14
                      to consumers in the United States;
15
             ii.      Whether Plaintiffs’ claims are partially or entirely preempted or otherwise precluded
16
                      by StarKist’s compliance with the DPCIA’s comprehensive labeling scheme;
17
             iii.     Whether Plaintiffs have been misled or otherwise injured by StarKist, including
18
                      whether StarKist’s non-label representations promised a greater level of dolphin safety
19
                      than that required by the DPCIA;
20
             iv.      Whether dolphins were killed or seriously injured in catching the tuna purchased by
21
                      StarKist and subsequently packaged, labeled as “Dolphin Safe,” and sold by StarKist
22
                      to consumers in the United States;
23
             v.       Whether a class could ever be certified under Fed. R. Civ. P. 23, including because
24
                      common questions of law or fact do not predominate over individual issues in light of
25
                      Plaintiffs’ reliance on non-label statements;
26
             vi.      Whether damages are capable of being calculated on a class-wide basis under Comcast
27

28
                                                           5

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                                 3:19-cv-02561-WHO



                                                                                Error! Unknown document property name.
         Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 7 of 17


 1
                    Corp. v. Behrend, 569 U.S. 27 (2013); and
 2
            vii.    Whether a nationwide unjust enrichment class can be certified consistent with Mazza
 3
                    v. American Honda Motor Co., 666 F.3d 581 (9th Cir. 2012).
 4
            This lawsuit is still at an early stage, therefore StarKist reserves the right to identify additional
 5
     legal issues as this case proceeds.
 6
        4. Motions
 7
            Presently there are no motions pending in this action.
 8
            The Court’s current scheduling order directs that Plaintiffs’ motion for class certification be
 9
     filed no later than June 4, 2021, with the hearing on that motion to take place November 17, 2021.
10
     Given the ongoing pandemic and subsequent disruptions to normal business activity, the Parties have
11
     requested this schedule be altered as set forth in Section 17 below.
12
            In addition to the motion for class certification, Plaintiffs also anticipate Daubert motions
13
     challenging StarKist’s class certification and merits experts and will potentially file a summary
14
     judgment motion, as well. StarKist anticipates opposing class certification, one or more Daubert
15
     motions challenging Plaintiffs’ class certification and merits experts, and a motion seeking summary
16
     judgment.
17
        5. Amendment of Pleadings
18
            Plaintiffs filed a First Amended Class Action Complaint (“FAC”) (D.E. 37) on June 17, 2019,
19
     adding a claim for damages pursuant to the Consumers Legal Remedies Act, California Civil Code
20
     §§ 1750, et seq. based on the same factual allegations as set forth in their initial Complaint (D.E. 1).
21
     Plaintiffs filed a Second Amended Complaint (“SAC”) (D.E. 75) on December 23, 2019. The SAC
22
     names the same Parties and alleges the same claims as the FAC, with the exceptions of removing the
23
     RICO claim and adding a Michigan Plaintiff and a cause of action for violations of Michigan’s
24
     Consumer Protection Act. Pursuant to the Court’s Order on Defendants’ Motions to Dismiss,
25
     Defendant Dongwon Industries Co., Ltd. was dismissed from this Action.
26
            StarKist filed an Answer to Plaintiffs’ SAC (D.E. 97) on April 28, 2020. StarKist reserves
27

28
                                                         6

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                                3:19-cv-02561-WHO



                                                                               Error! Unknown document property name.
         Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 8 of 17


 1
     the right to object to any future amendments by Plaintiffs and StarKist reserves the right to seek to
 2
     amend its own pleading.
 3
        6. Evidence Preservation
 4
            The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
 5
     Information (“ESI Guidelines”) and have taken steps to preserve relevant documents relating to
 6
     Plaintiffs’ claims and StarKist’s defenses, which are reasonably evident in this action. In addition,
 7
     Plaintiffs sent evidence preservation letters to third parties with potentially relevant information,
 8
     including the Earth Island Institute, the National Fisheries Institute, and the International Seafood
 9
     Sustainability Foundation.
10
            Further, pursuant to Fed. R. Civ. P. 26(f) and ESI Guideline 2.02, the Parties have engaged
11
     in extensive meet and confer discussions regarding what reasonable and proportionate steps are to
12
     be taken to preserve electronic discovery evidence relevant to the issues reasonably evident in this
13
     action and have reached an agreement establishing a suitable ESI protocol that specifically delineates
14
     the procedures for electronic discovery in this litigation. The Parties shall present any disputes to
15
     the Court for resolution.
16
        7. Disclosures
17
            The Parties exchanged their initial disclosure information, as required by Fed. R. Civ. P. 26.
18
        8. Discovery
19
            The Parties are actively engaged in discovery. Plaintiffs have propounded interrogatories,
20
     requests for admission, and requests for production on StarKist. Plaintiffs have also issued numerous
21
     third-party subpoenas to various entities for the production of documents. StarKist has responded
22
     to Plaintiffs’ written discovery, and is in the process of collecting and reviewing responsive
23
     documents and information. The Parties have negotiated, and the Court has entered, a Stipulated
24
     Protective Order regarding the production of confidential information (D.E. 96). Plaintiffs also
25
     intend to take the depositions of StarKist’s 30(b)(6) and percipient witness(es). StarKist is prepared
26
     to propound written discovery requests to Plaintiffs and intends to take the depositions of the 21
27

28
                                                       7

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                             3:19-cv-02561-WHO



                                                                            Error! Unknown document property name.
          Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 9 of 17


 1
     named plaintiffs and of any other fact witnesses who may be revealed in the course of discovery.
 2
     The Parties intend to conduct expert discovery as well.
 3
            The Court’s Scheduling Order (D.E. 105) instructs the Parties to substantially complete
 4
     document productions by December 31, 2020, and sets the fact discovery cutoff on March 3, 2021.
 5
     That Order was entered on May 26, 2020, in the early stages of the pandemic. Since that Order was
 6
     issued, additional state, county, and local measures have been imposed (in California and across the
 7
     country) to slow the spread of COVID-19. These measures have caused substantial disruptions to
 8
     all aspects of life and business in the United States. The Parties and their counsel are complying
 9
     with all government orders and are continuing to operate under mandatory remote working
10
     restrictions in many locations; many schools remain closed, requiring parents to oversee distance
11
     learning during the workday; and social distancing guidelines and other restrictions make normal
12
     business operations impossible.     As the Parties submit this statement, the United States is
13
     experiencing the latest surge in coronavirus cases, which is likely to continue for some time and
14
     which has substantially impacted all persons’ lives in previously unforeseeable ways. As a result,
15
     the progress of discovery in this case has been slower than the Parties anticipated when they
16
     submitted the proposed schedule earlier this year. Given the continuing difficulties presented by the
17
     ongoing global pandemic and the recent spikes in coronavirus infection rates around the country, the
18
     Parties have encountered significant challenges in adhering to the current discovery schedule. As a
19
     result, the Parties have agreed to a rolling document production, with a deadline for substantial
20
     completion on May 31, 2021. The Parties have discussed and agreed that the current discovery
21
     schedule will need to be altered given the difficulties presented by the current national health
22
     emergency and have proposed an amended schedule in Section 17, below.
23
            Consistent with its representation at the January 18, 2021 hearing on Plaintiffs’ Motion for
24
     Issuance of Letter Rogatory, StarKist produced sample procurement documents to Plaintiffs on
25
     January 27, 2021 and anticipates making a full production of such documents later this month.
26
     //
27

28
                                                       8

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                            3:19-cv-02561-WHO



                                                                           Error! Unknown document property name.
        Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 10 of 17


 1
        9. Class Actions
 2
            All attorneys of record for the Parties have reviewed the Procedural Guidance for Class
 3
     Action Settlement. The Parties agree that Plaintiffs’ motion for class certification be filed by a date
 4
     no later than agreed upon in the Parties’ proposed briefing schedule discussed below and, as reflected
 5
     in that schedule, that the Parties’ discovery efforts shall focus on class certification issues leading up
 6
     to Plaintiffs’ deadline to move for class certification.
 7
        10. Related Cases
 8
            This Court has found the instant case related to Duggan v. Tri-Union Seafoods, LLC, Case
 9
     No. 19-cv-02562-WHO (“Duggan”).
10
        11. Relief
11
            a.       Plaintiffs’ Statement
12
            Plaintiffs currently seek class certification, declaratory relief, restitution, damages, injunctive
13
     relief, punitive damages, and attorneys’ fees and costs. Plaintiffs will calculate the alleged aggregate
14
     classwide damages upon receipt of necessary discovery from StarKist.
15
            b.       StarKist’s Statement
16
            StarKist denies that any class is certifiable in this case and further denies that Plaintiffs are
17
     entitled to any relief, including any classwide or individual damages, injunctive relief, declaratory
18
     relief, restitution, disgorgement, or any award of attorneys’ fees or costs. StarKist seeks an award
19
     of attorneys’ fees and costs.
20
        12. Settlement and ADR
21
            The Parties have explored the potential for mediation or settlement discussions but do not
22
     believe that such efforts would be productive at the moment. The Parties are open to exploring
23
     private, non-binding mediation or settlement discussions by October 29, 2021, before the Court rules
24
     on a motion for class certification.
25
        13. Consent to Magistrate Judge for All Purposes
26
            The Parties do not consent to having a Magistrate Judge conduct all further proceedings.
27

28
                                                         9

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                                3:19-cv-02561-WHO



                                                                               Error! Unknown document property name.
        Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 11 of 17


 1
        14. Other References
 2
               The Parties are not aware of any references needed at this time to arbitration, a special master,
 3
     or the Judicial Panel on Multidistrict Litigation.
 4
        15. Narrowing of Issues
 5
               The Parties do not believe there are issues that can be narrowed at this time.
 6
        16. Expedited Trial Procedure
 7
               The Parties do not believe that this is the type of case that could be handled under the
 8
     Expedited Trial Procedure of General Order No. 64 Attachment A.
 9
        17. Scheduling
10
               The Court’s May 26 Scheduling Order adopted the Parties’ proposed schedule presented at
11
     the early stages of the global pandemic. As noted above, given the ongoing coronavirus crisis and
12
     associated disruptions to normal business activity, the Parties hereby request the schedule be altered
13
     as set forth below to allow the Parties flexibility in working around the challenges posed by the
14
     pandemic. The Parties propose the following schedule, in which all proposed deadlines marked with
15
     an asterisk are consistent with the revised schedule that the Court recently set in the related Duggan
16
     matter:
17

18                                                 Current Deadline            Proposed Deadline
               Deadline for substantial            December 31, 2020             May 17, 2021
19
               completion of document
20            production related to non-
                expert class discovery:
21           Deadline for completion of               March 3, 2021              October 1, 2021
            non-expert factual discovery
22           (including depositions) and
                third-party discovery:
23
             Plaintiffs’ Motion for Class              June 4, 2021            December 1, 2021*
24           Certification and Plaintiffs’
                 Rule 26(a)(2) Expert
25          Disclosures/Reports for Class
                     Certification:
26           Deadline for Depositions of              July 23, 2021            January 25, 2022*
27          Plaintiffs’ Class Certification
                        Experts:
28
                                                          10

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                                 3:19-cv-02561-WHO



                                                                                Error! Unknown document property name.
        Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 12 of 17


 1
              StarKist’s Opposition to             August 20, 2021           February 22, 2022*
 2           Plaintiffs’ Motion for Class
             Certification and StarKist’s
 3
                Rule 26(a)(2) Expert
 4          Disclosures/Reports for Class
                     Certification:
 5           Deadline for Depositions of         September 17, 2021            April 12, 2022*
            StarKist’s Class Certification
 6                      Experts:
 7          Plaintiffs’ Class Certification       October 11, 2021              May 6, 2022*
             Reply Brief and Plaintiffs’
 8          Rule 26(a)(2) Rebuttal Expert
            Disclosures/Reports for Class
 9                   Certification:
            Hearing on Plaintiffs’ Motion        November 17, 2021             June 15, 2022*
10
               for Class Certification:
11           Further Case Management               The Court shall               No change.
                     Conference:                  schedule a further
12                                               Case Management
                                                 Conference to take
13                                              place after the Court
14                                             rules on the motion for
                                                 class certification.
15

16       18. Trial

17           Because discovery is in its initial stages, the Parties are unable at this time to anticipate the

18 length of trial with any certainty, but roughly approximate 7-10 trial days. Both Parties request a

19 jury trial of all issues so triable.

20       19. Disclosure of Non-Party Interested Entities or Persons

21           a.      Plaintiffs’ Statement

22           Other than the named Plaintiffs, there are no financial interests to report. Pursuant to Local

23 Civil Rule 3-15, as of this date, Plaintiffs are unaware of any person or entity, other than the named

24 Plaintiffs, with a financial or other interest that could be substantially affected by the outcome of this

25 proceeding.

26           b.      StarKist’s Statement

27           StarKist has filed the certification of interested entities or persons. (D.E. 35.) The parent

28
                                                        11

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                               3:19-cv-02561-WHO



                                                                              Error! Unknown document property name.
        Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 13 of 17


 1
     company of StarKist is Dongwon Industries Co., Ltd., a South Korean company. There is no publicly
 2
     owned corporation that owns ten percent (10%) or more of StarKist’s stock. Pursuant to Local Civil
 3
     Rule 3-15, as of this date, StarKist is unaware of any person or entity, other than the named parties,
 4
     with a financial or other interest that could be substantially affected by the outcome of this
 5
     proceeding.
 6
        20. Professional Conduct
 7
            All attorneys of record for all Parties have reviewed the Guidelines for Professional Conduct
 8
     for the Northern District of California.
 9
        21. Other Matters
10
            i.      The Parties consent to service by electronic means with respect to discovery provided
11
                    that service is made on all counsel of record.
12
            ii.     The Parties agree that neither privileged documents created after the commencement
13
                    of this lawsuit nor privileged communications between a party and its counsel
14
                    (including outside counsel in the case of StarKist) concerning the subject matters of
15
                    the litigation are required to be disclosed on a privilege log.
16

17
     Dated: February 9, 2021               BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
18
                                            /s/Patricia N. Syverson
19                                         Patricia N. Syverson (203111)
                                           600 W. Broadway, Suite 900
20                                         San Diego, California 92101
                                           psyverson@bffb.com
21                                         Telephone: (619) 798-4593
22                                         BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
                                           Elaine A. Ryan (Pro Hac Vice)
23                                         Carrie A. Laliberte (Pro Hac Vice)
                                           2325 E. Camelback Rd., Suite 300
24                                         Phoenix, AZ 85016
                                           eryan@bffb.com
25                                         claliberte@bffb.com
                                           Telephone: (602) 274-1100
26
                                           GOLDMAN SCARLATO & PENNY P.C.
27                                         Brian D. Penny (Pro Hac Vice)
                                           penny@lawgsp.com
28
                                                      12

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                              3:19-cv-02561-WHO



                                                                             Error! Unknown document property name.
       Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 14 of 17


 1
                                 8 Tower Bridge, Suite 1025
 2                               161 Washington Street
                                 Conshohocken, Pennsylvania 19428
 3                               Telephone: (484) 342-0700
 4                               ZAREMBA BROWN PLLC
                                 Brian M. Brown (Pro Hac Vice)
 5                               bbrown@zarembabrown.com
                                 40 Wall Street, 52nd Floor
 6                               New York, NY 10005
                                 Telephone: (212) 380-6700
 7
                                 ROBBINS GELLER RUDMAN & DOWD LLP
 8                               Stuart A. Davidson (Pro Hac Vice)
                                 Christopher C. Gold (Pro Hac Vice)
 9                               Bradley M. Beall (Pro Hac Vice)
                                 Dorothy P. Antullis (Pro Hac Vice)
10                               sdavidson@rgrdlaw.com
                                 cgold@rgrdlaw.com
11                               bbeall@rgrdlaw.com
                                 dantullis@rgrdlaw.com
12                               120 East Palmetto Park Road, Suite 500
                                 Boca Raton, FL 33432
13                               Telephone: (561) 750-3000
14                               Attorneys for Plaintiffs
15 Dated: February 9, 2021       PILLSBURY WINTHROP SHAW PITTMAN LLP
16                                /s/Roxane A. Polidora
                                 Roxane A. Polidora
17                               Lee Brand
                                 Four Embarcadero Center, 22nd Floor
18                               San Francisco, CA 94111-5998
19                               Telephone: 415/983-1976
                                 415/983-1200 (fax)
20                               roxane.polidora@pillsburylaw.com
                                 lee.brand@pillsburylaw.com
21
                                 Attorneys for Defendant StarKist Co.
22

23

24

25

26

27

28
                                            13

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                 3:19-cv-02561-WHO



                                                                Error! Unknown document property name.
        Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 15 of 17


 1
                                 LOCAL RULE 5-1(i)(3) ATTESTATION
 2
            Pursuant to Local Rule 5-1(i)(3), I attest that all other signatories listed, and on whose behalf
 3
     the filing is submitted, concur in the filing of this Joint Case Management Statement, and have
 4
     authorized the filing of this Joint Case Management Statement.
 5

 6
     Dated: February 9, 2021                       By: s/Patricia N. Syverson
 7                                                 Patricia N. Syverson
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       14

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                             3:19-cv-02561-WHO



                                                                            Error! Unknown document property name.
        Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 16 of 17


 1

 2
                                       CERTIFICATE OF SERVICE
 3
            I hereby certify that on February 9, 2021, I electronically filed the foregoing with the Clerk of
 4
     the Court using the CM/ECF system which will send notification of such filing to the e-mail addresses
 5
     denoted on the Electronic Mail notice list, and I hereby certify that I have mailed the foregoing
 6
     document or paper via the United States Postal Service to the non-CM/ECF participants indicated on
 7
     the Manual Notice list.
 8
            I certify under penalty of perjury under the laws of the United States of America that the
 9
     foregoing is true and correct.
10
            Executed on February 9, 2021.
11

12
                                                   /s/ Patricia N. Syverson
13                                                 Patricia N. Syverson
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       15

     FURTHER JOINT CASE MANAGEMENT STATEMENT                                               3:19-cv-02561-WHO



                                                                              Error! Unknown document property name.
Case 3:19-cv-02561-WHO Document 124 Filed 02/09/21 Page 17 of 17
